The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-26 are presented for examination.
	Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US17/44002, filed July 26, 2017, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/369,691, filed August 1, 2016.

Requirement for Restriction/Election
Applicant’s election of the invention of Group II (claims 1-18, 22-23), directed to a method of treating cancer comprising administering to a patient in need of such treatment a therapeutically effective amount of a hypoxia-activated prodrug (HAP) in combination with a therapeutically effective amount of an immunomodulator selected from inhibitors of PD-1, PD-L1, PD-L2 and agonists of 4-1BB, and the election of (i) pembrolizumab as the single disclosed species of immunomodulator, which Applicant specifically identifies as a PD-1 inhibitor antibody, and (ii) prostate cancer as the single disclosed species of cancer, to which examination on the merits will be confined, as stated in the reply filed May 10, 2022, is acknowledged by the Examiner. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)).
	Therefore, for the reasons above and those made of record at p.2-8 of the Office Action dated November 15, 2021, the requirement remains proper and is hereby made FINAL.
	Claims 7, 9, 14, 16-21 and 23-26 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 1-6, 8, 10-13, 15 and 22 and such claims are herein acted on the merits infra. 


Priority
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US17/44002, filed July 26, 2017, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/369,691, filed August 1, 2016. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/369,691, filed August 1, 2016, appears to provide adequate written support and/or enabling guidance for those claims presently under examination in the instant application as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph). As such, the instant claims presently under examination are entitled to the benefit of the earlier-filed ‘691 application. 
Accordingly, the effective filing date of claims 1-6, 8, 10-13, 15 and 22 is August 1, 2016 (the filing date of the ‘691 provisional application). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed January 31, 2019 (one page) and March 24, 2020 (one page) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08 (two pages total), the Examiner has considered the cited references. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 2, 4, 10-13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, Applicant recites a first active step of “identifying patients with cancer who are or would be unresponsive to immunotherapy alone”, which renders the claim indefinite because it is unclear if Applicant intends to identify a single patient with cancer, or multiple patients with cancer. In addition, it is unclear if the cancer of such identified patients is the same cancer as that treated in the preamble objective of the claim. Clarification is required. 
In claim 2, the active step of “identifying patients with cancer who are or would be unresponsive to immunotherapy alone” renders the claim additionally indefinite for failing to set forth any specific objective criteria by which the ordinarily skilled artisan would have reliably identified whether a subject is currently, or would be, unresponsive to immunotherapy alone. Neither Applicant’s claims nor the as-filed specification defines the term “unresponsive” (or, alternatively, “responsive”) such that the ordinarily skilled artisan would have been reasonably apprised of what standards would be employed to determine the patient’s responsiveness to immunotherapy (e.g., RECIST criteria, degree of tumor regression or progression, specific duration or dosage of immunotherapy administered, whether the immunotherapy is a single agent or multiple agents, etc.). As a result, the determination of the patients that would constitute those “who are or would be unresponsive to immunotherapy alone” would rely on the subjective determination of one of ordinary skill in the art at the time of the invention and, thus, fails to clearly and precisely define the metes and bounds of the claimed subject matter. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
In claim 2, it is additionally unclear whether the “immunotherapy” to which the cancer patient is (or would be) unresponsive is the same immunomodulator to be administered with the HAP, or is another type or form of immunotherapy. Clarification is required. 
In claim 4, there is insufficient antecedent basis for the term “said compound” in l.1 of the claim, as the preceding text of the claim - or claims 1 and 3 from which claim 4 ultimately depends - fails to reference any “compound” per se. As claims 10 and 12-13 do not remedy this point of confusion in the claim, they must also be rejected on the same grounds. Clarification is required. 
In claim 11, Applicant recites that each dosage cycle of TH-302 comprises “an infusion of TH-302 in the range of about 320 mg/m2 or 400 mg/m2 to about 480 mg/m2”, which renders the claim indefinite because it is unclear if Applicant intends to claim an infusion of TH-302 in an amount of (i) about 320 mg/m2, or 400 mg/m2 to about 480 mg/m2, (ii) about 320 mg/m2 to about 480 mg/m2, or about 400 mg/m2 to about 480 mg/m2, (iii) about 320 mg/m2 to about 480 mg/m2, or 400 mg/m2 to about 480 mg/m2, or (iv) something else. Clarification is required. 
In claim 11, is it unclear if “each cycle” comprises a single infusion of TH-302 in the recited range, or if each infusion of “each cycle” (in which there may be multiple infusions per cycle) comprises TH-302 in the recited range. Clarification is required. 
In claim 13, Applicant recites “wherein the TH-302 is administered once on days 1, 8, 29 and 36 of a 5 week cycle”, which renders the claim indefinite because a five week cycle would constitute 35 days, such that the administration on day 36 would be day 1 of the sixth week. As a result, it is unclear if Applicant intends to limit the cycle to 5 weeks, or 6 weeks, and it is additionally unclear on which days of this cycle the TH-302 is to be administered. Clarification is required. 
In claim 22, Applicant recites “[t]he method of claims 1”, which renders the claim indefinite because claim 1 is a single claim. It is unclear, therefore, if Applicant intends for claim 22 to depend from claim 1 only, or claim 1 as well an another (unidentified) claim. Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-6, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (“Abstract B185: Bench to Bedside Experience with TH-302: A Tumor-Selective Hypoxia-Activated Prodrug as a Promising Treatment for Prostate Cancer”, Mol Cancer Ther, 2009; 8(12, Supplement):B185) in view of Patnaik et al. (“Phase I Study of Pembrolizumab (MK-3475; Anti-PD-1 Monoclonal Antibody) in Patients with Advanced Solid Tumors”, Clin Cancer Res, 2015; 21(19):4286-93).
Hart et al. teaches that hypoxia is a defining feature of solid tumors, including prostate cancer, and further teaches that metastases also exhibit subregional hypoxia in addition to severely hypoxic micrometastases (abstract, para.1). Hart et al. teaches that hypoxic cells are known to be resistant to standard chemotherapies and contribute to treatment failures and disease relapse (abstract, para.1). Hart et al. teaches that TH-302 is a tumor-selective HAP of the cytotoxic warhead bromo-isophosphoramide mustard (Br-IPM) (abstract, para.1). Hart et al. teaches experimental studies of TH-302 using in vitro and in vivo models of prostate cancer (abstract, para.1). Hart et al. teaches that TH-302 demonstrated hypoxia-selective cytotoxicity in human prostate cancer cell lines PC-3, LNCaP and DU-145 (abstract, para.2). Hart et al. teaches that TH-302 was also tested for efficacy using in vivo PC-3 prostate cancer xenograft models, including (i) an ectopic subcutaneous model, (ii) an orthotopic model, and (iii) a model of bone and soft tissue prostate cancer metastases (abstract, para.2). Hart et al. teaches that TH-302 demonstrated efficacy as monotherapy, as well as in combination with docetaxel, in each of the tested models (abstract, para.2). Hart et al. teaches that the combination of TH-302 with docetaxel in the disseminated prostate cancer metastases model exhibited 100% complete response in 8 of 10 animals that survived to the end of the study at about 8 weeks (abstract, para.2). Hart et al. teaches that the combination therapy of TH-302 and docetaxel has been administered in a Phase I/II clinical trial, in which the patients with metastatic castration-resistant prostate cancer were treated with a combination of TH-302 and docetaxel, which produced a >50% reduction in PSA from baseline, as well as a marked reduction in cancer-related pain in one of the treated patients (abstract, para.3).
Hart et al. differs from the instant claims only insofar as it teaches the use of docetaxel in combination with TH-302 for the treatment of a prostate cancer patient, not the immunomodulating PD-1 antibody pembrolizumab (claims 1, 5-6, 8).
Patnaik et al. teaches a phase I experimental study of pembrolizumab (MK-3475), a potent, highly-selective, humanized monoclonal antibody that prevents PD-1 binding with PD-L1 and PD-L2, in patients with advanced solid tumors (abstract; col.2, para.2-3, p.4286). Patnaik et al. teaches that three of the 30 treated patients exhibited prostate cancer, in which one of the patients received 10 mg/kg on a once every 2 weeks schedule and two of the patients received 10 mg/kg on a once every 3 weeks schedule (col.1, para.5, p.4288-col.2, para.1, p.4288; Table 1, p.4288; Supplementary Table S2). Patnaik et al. teaches that antitumor activity was observed at all doses and schedules, and that 15 patients across all doses and schedules experienced stable disease as their best response, including patients with prostate cancer (col.1, para.2, p.4289; col.2, para.2, p.4290; Supplementary Table S2, which notes stable disease in one prostate cancer patient administered 10 mg/kg once every 2 weeks, and one prostate cancer patient administered 10 mg/kg once every 3 weeks). Patnaik et al. teaches that pembrolizumab was well-tolerated and exhibited durable antitumor activity in multiple solid tumors, further suggesting that the lowest dose with full potential for antitumor activity was 2 mg/kg every 3 weeks (abstract). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting the PD-1 antibody pembrolizumab for the taxane docetaxel in Hart’s prostate cancer-treating combination therapy of TH-302, the tumor-selective HAP of cytotoxic Br-IPM, and docetaxel because each was known in the art to treat prostate cancer. The substitution, therefore, of the PD-1 antibody pembrolizumab for docetaxel in Hart’s combination therapy would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art as an effective therapy for the treatment of prostate cancer and, therefore, would have been reasonably interchanged with one another in Hart’s combination therapy of TH-302 with another anticancer agent based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
The ordinarily skilled artisan would have also found it prima facie obvious to apply such combination therapy to a human prostate cancer patient in view of Hart’s teachings establishing the anticancer efficacy of TH-302 alone, or in combination with another anticancer agent, in both art-accepted xenograft models of prostate cancer and human prostate cancer patients.
In claim 4, Applicant recites that the HAP is TH-302.
In claim 5, Applicant recites that the immunomodulator is, e.g., a PD-1 antibody.
In claim 6, Applicant further limits the immunomodulator to, e.g., pembrolizumab.
In claim 8, Applicant further limits the immunomodulator to pembrolizumab.
In claim 22, Applicant recites that the cancer is, e.g., prostate cancer. 
As the proposed combination of Hart et al. in view of Patnaik et al. is directed to the prima facie obviousness of combining the HAP TH-302 with the PD-1 immunomodulating antibody pembrolizumab for the treatment of prostate cancer, such teachings meet Applicant’s limitations of claims 4-6, 8 and 22.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

3.	Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (“Abstract B185: Bench to Bedside Experience with TH-302: A Tumor-Selective Hypoxia-Activated Prodrug as a Promising Treatment for Prostate Cancer”, Mol Cancer Ther, 2009; 8(12, Supplement):B185) in view of Patnaik et al. (“Phase I Study of Pembrolizumab (MK-3475; Anti-PD-1 Monoclonal Antibody) in Patients with Advanced Solid Tumors”, Clin Cancer Res, 2015; 21(19):4286-93), 
as applied above to claims 1, 3-6, 8 and 22, 
further in view of Curd et al. (WO 2010/048330 A1; 2010).
Hart in view of Patnaik as applied above to claims 1, 3-6, 8 and 22.
Hart in view of Patnaik differ from the instant claims only insofar as they do not explicitly teach (i) administration of TH-302 in a dose of less than about 320 mg/m2 (claim 10), particularly wherein the TH-302 is administered over an infusion period of about 1 to about 6 hours (claim 12), particularly wherein the TH-302 is administered once on days 1, 8, 29 and 36 of a 5 week cycle1 (claim 13), (ii) administration of TH-302 for one or more dosage cycles, each cycle comprising an infusion of TH-302 in the range of about 320 mg/m2 or 400 mg/m2 to about 480 mg/m2 (claim 11), or (iii) administration of the immunomodulator on a different day than TH-302 administration (claim 15).
Curd et al. teaches a method for treating cancer by administering a HAP, such as TH-302, to a cancer patient in combination with another anticancer drug, wherein the efficacy of the combination treatment is maximized and the toxicity of the combination treatment is minimized by administering the HAP and anticancer drug non-contemporaneously (p.24, para.[0085]). Curd et al. further teaches such method of treating cancer by administering the HAP and an anticancer drug that is not hypoxically activated to a cancer patient, wherein the non-HAP anticancer drug is administered at least about 30 min after administration of the HAP is stopped, generally at least 30 min to 1 hour, typically at least 2 hours, sometimes at least 4 hours and no more than 24 hours after administration of the HAP (p.24, para.[0086]). Curd et al. teaches that TH-302 is typically administered by IV infusion at a dose of 200-500 mg/m2 when used in combination therapies as disclosed, further exemplifying doses of about 120 mg/m2, 240 mg/m2, 340 mg/m2, 400 mg/m2, 480 mg/m2 and 560 mg/m2 of TH-302 for administration with another anticancer agent (p.29, para.[0101]). Curd et al. teaches that TH-302 may be administered once every week, or in multiple cycles, each cycle being 4-weeks duration, where TH-302 is administered once per week for three weeks followed by one week without administering TH-302, and wherein certain of these periods of TH-302 administration includes one or more weeks of drug holiday in which TH-302 is not administered (p.30, para.[0103]; p.34, para.[0114]). Curd et al. further teaches that the HAP infusion is performed over any therapeutically suitable time, e.g., about 15, 30, or 45 min, or for 1, 2, 3, 4, 5 or more hours (p.17-18, para.[0065). Curd et al. teaches that the cancer to be treated via the described method is a cancer that contains substantial areas of hypoxic tissue, including prostate cancer (p.20, para.[0071]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering TH-302 in a dose of less than about 320 mg/m2 (claim 10) because Curd et al. teaches the administration of TH-302 when used in combination with another anticancer agent at a dose of 200-500 mg/m2 for treating cancer as disclosed, and further exemplifies doses therein of about 120 mg/m2, 240 mg/m2, 340 mg/m2, 400 mg/m2, 480 mg/m2 and 560 mg/m2 of TH-302. The ordinarily skilled artisan would have been motivated to employ TH-302 when used in combination with another anticancer agent (in this case, the PD-1 antibody pembrolizumab, as disclosed by Patnaik et al.) for the treatment of hypoxic cancers at a dose of less than about 320 mg/m2 because Curd et al. specifically teaches doses of TH-302 between 200-500 mg/m2 for this same therapeutic purpose – a range that clearly meets and/or overlaps Applicant’s instantly claimed range, thereby rendering such range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 1 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
The ordinarily skilled artisan would have found it prima facie obvious to administer the HAP compound TH-302 as an intravenous infusion over about 1 to about 6 hours (claim 12) because Curd et al. teaches the administration of TH-302 combination therapy with another anticancer agent as an intravenous infusion over about 15, 30 or 45 min, or 1, 2, 3, 4 or 5 or more hours for the treatment of cancer, including prostate cancer. Such duration meets Applicant’s instantly claimed range of “about 1 to about 6 hours” (also absent any specific definition of the amount of variation tolerated by the term “about” as used in the instant claims). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering TH-302 once on days 1, 8, 29 and 36 of a drug cycle (claim 13; see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph”) because Curd et al. teaches the administration of TH-302 once weekly, or in multiple cycles, in which there may be one or more weeks of drug holiday in which the TH-302 is not administered. The skilled artisan would have found it prima facie obvious to administer such therapy as a once weekly administration on days 1 and 8, with a subsequent two week drug holiday, followed by administration on days 29 and 36 of a drug cycle, in light of Curd’s teachings demonstrating the administration of TH-302 as a once weekly therapy, which may be administered as part of a drug cycle or not, and further in which the administration period may be interrupted by one or more weeks of drug holiday in which the TH-302 is not administered (e.g., administration on days 1 and 8, no administration on days 15 and 22, administration on days 29 and 36, as instantly claimed). The skilled artisan would have recognized that the schedule and frequency of TH-302 administration as part of the cancer-treating combination therapy was effectively varied and interspersed with one or more weeks of drug holiday in which TH-302 was not administered in light of Curd’s teachings, such that the instantly claimed schedule of TH-302 administration on days 1, 8, 29 and 36 would have naturally commended itself to one of ordinary skill in the art reasonably apprised of the varying dosages and schedules for TH-302 combination therapy described by Curd et al. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering TH-302 in a dose of about 320 mg/m2 or 400 mg/m2 to about 480 mg/m2 (claim 11) because Curd et al. teaches the administration of TH-302 when used in combination with another anticancer agent at a dose of 200-500 mg/m2. The ordinarily skilled artisan would have been motivated to employ TH-302 when used in combination with another anticancer agent (in this case, the PD-1 antibody pembrolizumab, as disclosed by Patnaik et al.) for the treatment of hypoxic cancers at a dose of about 320 mg/m2 or 400 mg/m2 to about 480 mg/m2 (claim 11) because Curd et al. specifically teaches doses of TH-302 between 200-500 mg/m2 for this same therapeutic purpose – a range that clearly meets and/or overlaps Applicant’s instantly claimed range, thereby rendering such range prima facie obvious. Again, MPEP §2144.05. Moreover, the teachings of Curd et al. clearly establish that such dosage range of TH-302 may be administered as an intravenous infusion once weekly, or in one or more dosage cycles, thereby suggesting the use of one or more dosage cycles of TH-302 administration for use with the anticancer PD-1 antibody pembrolizumab.
The ordinary skilled artisan would have also found it prima facie obvious to administer Patnaik’s PD-1 antibody pembrolizumab immunotherapy on a different day than TH-302 administration (claim 15) because Curd et al. specifically teaches that a non-HAP anticancer drug administered as a combination therapy with the HAP compound TH-302 was effectively administered non-contemporaneously, and specifically teaches that the administrations may be separated by up to no more than 24 hr after HAP administration. Such teachings clearly allow for the administration of the non-HAP anticancer drug (in this case, the PD-1 antibody pembrolizumab of Patnaik et al.) on a different day than TH-302 administration, when 24 hr separation between HAP TH-302 an immunotherapy was used. The skilled artisan would have been motivated to administer the two compounds non-contemporaneously – in particular, on different days - because Curd et al. teaches that the efficacy of the combination treatment with TH-302 was maximized, while toxicity of the combination was minimized, by administering the HAP and anticancer drug non-contemporaneously with up to 24 hr between administrations.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (“Abstract B185: Bench to Bedside Experience with TH-302: A Tumor-Selective Hypoxia-Activated Prodrug as a Promising Treatment for Prostate Cancer”, Mol Cancer Ther, 2009; 8(12, Supplement):B185) in view of Patnaik et al. (“Phase I Study of Pembrolizumab (MK-3475; Anti-PD-1 Monoclonal Antibody) in Patients with Advanced Solid Tumors”, Clin Cancer Res, 2015; 21(19):4286-93) and Curd et al. (WO 2010/048330 A1; 2010).
Hart et al. teaches that hypoxia is a defining feature of solid tumors, including prostate cancer, and further teaches that metastases also exhibit subregional hypoxia in addition to severely hypoxic micrometastases (abstract, para.1). Hart et al. teaches that hypoxic cells are known to be resistant to standard chemotherapies and contribute to treatment failures and disease relapse (abstract, para.1). Hart et al. teaches that TH-302 is a tumor-selective HAP of the cytotoxic warhead Br-IPM (abstract, para.1). Hart et al. teaches experimental studies of TH-302 using in vitro and in vivo models of prostate cancer (abstract, para.1). Hart et al. teaches that TH-302 demonstrated hypoxia-selective cytotoxicity in human prostate cancer cell lines PC-3, LNCaP and DU-145 (abstract, para.2). Hart et al. teaches that TH-302 was also tested for efficacy using in vivo PC-3 prostate cancer xenograft models, including (i) an ectopic subcutaneous model, (ii) an orthotopic model, and (iii) a model of bone and soft tissue prostate cancer metastases (abstract, para.2). Hart et al. teaches that TH-302 demonstrated efficacy as monotherapy, as well as in combination with docetaxel, in each of the tested models (abstract, para.2). Hart et al. teaches that the combination of TH-302 with docetaxel in the disseminated prostate cancer metastases model exhibited 100% complete response in 8 of 10 animals that survived to the end of the study at about 8 weeks (abstract, para.2). Hart et al. teaches that the combination therapy of TH-302 and docetaxel has been administered in a Phase I/II clinical trial, in which the patients with metastatic castration-resistant prostate cancer were treated with a combination of TH-302 and docetaxel, which produced a >50% reduction in PSA from baseline, as well as a marked reduction in cancer-related pain in one of the treated patients (abstract, para.3).
Hart et al. differs from the instant claims only insofar as it teaches the use of docetaxel in combination with TH-302 for the treatment of a prostate cancer patient, not the immunomodulating PD-1 antibody pembrolizumab, and also fails to teach administration of such combination to a cancer patient that is or would be unresponsive to immunotherapy alone (claim 2).
Patnaik et al. teaches a phase I experimental study of pembrolizumab (MK-3475), a potent, highly-selective, humanized monoclonal antibody that prevents PD-1 binding with PD-L1 and PD-L2, in patients with advanced solid tumors (abstract; col.2, para.2-3, p.4286). Patnaik et al. teaches that three of the 30 treated patients exhibited prostate cancer, in which one of the patients received 10 mg/kg on a once every 2 weeks schedule and two of the patients received 10 mg/kg on a once every 3 weeks schedule (col.1, para.5, p.4288-col.2, para.1, p.4288; Table 1, p.4288; Supplementary Table S2). Patnaik et al. teaches that antitumor activity was observed at all doses and schedules, and that 15 patients across all doses and schedules experienced stable disease as their best response, including patients with prostate cancer (col.1, para.2, p.4289; col.2, para.2, p.4290; Supplementary Table S2, which notes stable disease in one prostate cancer patient administered 10 mg/kg once every 2 weeks, and one prostate cancer patient administered 10 mg/kg once every 3 weeks). Patnaik et al. teaches that pembrolizumab was well-tolerated and exhibited durable antitumor activity in multiple solid tumors, further suggesting that the lowest dose with full potential for antitumor activity was 2 mg/kg every 3 weeks (abstract). 
Curd et al. teaches a method for treating cancer by administering a HAP, such as TH-302, to a cancer patient in combination with another anticancer drug, wherein the efficacy of the combination treatment is maximized and the toxicity of the combination treatment is minimized by administering the HAP and anticancer drug non-contemporaneously (p.24, para.[0085]). Curd et al. teaches that the cancer to be treated via the described method is a cancer that contains substantial areas of hypoxic tissue, including prostate cancer (p.20, para.[0071]). Curd et al. further teaches that TH-302 may be administered in combination with another anticancer agent as an initial or first line treatment, for treatment of refractory or metastatic cancer, and as adjuvant or neoadjuvant therapy (p.30, para.[0105]). Curd et al. additionally teaches that the relapsed cancer, refractory cancer, or metastatic cancer to be treated is, e.g., prostate cancer (p.31, para.[0107]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting the PD-1 antibody pembrolizumab for the taxane docetaxel in Hart’s prostate cancer-treating combination therapy of TH-302, the tumor-selective HAP of cytotoxic Br-IPM, and docetaxel because each was known in the art to treat prostate cancer. The substitution, therefore, of the PD-1 antibody pembrolizumab for docetaxel in Hart’s combination therapy would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art as an effective therapy for the treatment of prostate cancer and, therefore, would have been reasonably interchanged with one another in Hart’s combination therapy of TH-302 with another anticancer agent based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
The ordinarily skilled artisan would have additionally found it prima facie obvious to administer this proposed combination of the HAP TH-302 and pembrolizumab specifically to a prostate cancer patient that has been identified to be (or would be) unresponsive to immunotherapy alone because Hart et al. teaches that hypoxic areas of solid tumors (including in prostate cancer) were known to contribute to resistance to standard anticancer agents. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a patient with prostate cancer - of which hypoxia was known to be a defining feature – identified to be unresponsive or resistant to immunotherapy alone would have been effectively treated with a combination of the immunotherapy and an agent known to overcome resistance to anticancer agents resulting from hypoxia – in this case, TH-302 (a HAP specifically taught by Hart et al. to exhibit hypoxia-selective cytotoxicity in prostate cancer cells). These teachings, taken collectively, imbue the ordinarily skilled artisan with at least a reasonable expectation of success that this proposed combination would have selectively targeted hypoxic cancer tissue that contributes to treatment failure using standard anticancer therapies (e.g., in this case, immunotherapy) and, thus, would have reversed resistance to immunotherapy alone by minimizing hypoxic cancer tissue known to contribute to anticancer therapy resistance.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 1-6, 8, 10-13, 15 and 22 is proper.
Claims 7, 9, 14, 16-21 and 23-26 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As established above (under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”, this limitation is unclear, as day 36 is day 1 of a six-week cycle, not a five-week cycle. Also, administration on days 1, 8, 29 and 36 means that TH-302 is administered on days 1 and 8, followed by 2 weeks of no administration, followed by administration on days 29 and 36. This appears to be tantamount to a four-week cycle, in which TH-302 is administered on days 1 and 8, followed by two weeks off, and TH-302 administration on days 29 and 36, etc.